                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA

EDWARD GOMEZ,

                  Plaintiff,                 No. 2:17-cv-1247 JAM KJN P
         vs.

CDCR, et al.,

                  Defendants.                ORDER & WRIT OF HABEAS CORPUS
                                     /       AD TESTIFICANDUM

        Edward Gomez, inmate #AL-4706, a necessary and material witness in proceedings in
this case on March 5, 2019, is confined in California Health Care Facility, in the custody of the
Warden; in order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate before the Honorable
Allison Claire, to appear by video-conferencing at California Health Care Facility, March 5,
2019, at 9:00 a.m.

         ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify by video-conferencing
before the United States District Court at the time and place above, and from day to day until
completion of court proceedings or as ordered by the court; and

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ.


                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California Health Care Facility P.O. Box 32050, Stockton, California
95213:

        WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above by video-conferencing, and from day to day
until completion of the proceedings or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
Dated: January 17, 2019




/kly
gome1247.841.vc
